DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason S. Ingerman on December 17, 2021.

The application has been amended as follows: 

1-51.	(Cancelled) 


parsing an utterance received at a continuous listening device to extract a first plurality of words;
determining, based on the parsing, whether the utterance comprises an instruction for the continuous listening device;
in response to determining that the utterance does not comprise the instruction for the continuous listening device:
	identifying an indication of a media asset in a data structure comprising (1) indications of media assets scheduled for storage in a storage device and (2) recording priorities for the media assets, wherein the recording priority of a respective media asset indicates the importance of storage of the respective media asset; and
	retrieving a plurality of keywords associated with the media asset; 
comparing the first plurality of words to the plurality of keywords to determine whether a match exists between the first plurality of words and the plurality of keywords; and
in response to determining that a match exists:

storing, in a user profile, a first indication that the utterance refers to the media asset;
searching the user profile for additional indications of utterances referring to the media asset;
based on searching the user profile, retrieving, from the user profile, at least one additional indication of an utterance referring to the media asset;
determining, based on the at least one indication, a measure of a total number of indications by:
extracting, from the at least one indication, a first timestamp;
calculating an amount of time between a first time corresponding to the first timestamp and a second time, wherein the second time is when the utterance was received; and
calculating a frequency at which utterances refer to the media asset based on both the amount of time and a number of timestamps corresponding to times between the first time and the second time; and
 based on the measure

53.	(Previously Presented) The method of claim 52, wherein determining whether there is the match comprises determining whether at least one of the first plurality of words matches at least one of the plurality of keywords, and wherein the match indicates that the utterance refers to the media asset.

54.	(Canceled)

55.	(Canceled)

56.	(Currently Amended) The method of claim [[54]]52, wherein updating the recording priority of the media asset comprises:
determining whether the measure meets a threshold measure; and
in response to determining that the measure meets the threshold measure, updating the recording priority.

57.	(Previously Presented) The method of claim 52, further comprising:
determining that the utterance has a negative context;
storing an indication of the utterance in a user profile;
determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset, wherein a first subset of the total number comprises indications associated with a positive context and a second subset of the total number comprises indications associated with the negative context; and
comparing the first subset of indications associated with the positive context with the second subset of indications associated with the negative context; 
wherein updating the recording priority of the media asset further comprises adjusting the recording priority based on the comparing the first subset of indications associated with the positive context with the second subset of indications.

58.	(Previously Presented) The method of claim 57, wherein determining that the utterance has the negative context comprises:

determining that at least one word of the first plurality of words is contained in the negative word database.

59.	(Currently Amended) The method of claim 57, wherein determining that the utterance has the negative context comprises:
comparing the utterance to a tone database to determine a tone of the utterance, wherein the tone of the utterance is a non-etymological indication of whether the utterance refers to the media asset positively or negatively; and
determining that the tone of the utterance is a negative tone based on comparing the utterance to the tone database.

60.	(Previously Presented) The method of claim 52, wherein updating the recording priority of the media asset further comprises:
storing an indication of the utterance in a user profile;
determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset;
accessing, from memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of threshold measures is associated with a respective priority;
comparing the measure to the plurality of threshold measures; 
determining, based on the comparing, a respective priority of the plurality of priorities that corresponds to the threshold measure; and
updating the recording priority to the associated priority.

61.	(Previously Presented) The method of claim 52, further comprising:
comparing the utterance to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the utterance, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users;
in response to determining that the utterance matches an audio signature of a user from the plurality of users based on the comparing, retrieving the user profile of the user; and


62.	(Currently Amended) A system for adjusting a recording priority of a media asset based on a conversation pertaining to the media asset, the system comprising:
control circuitry configured to:
	parse an utterance received at a continuous listening device to extract a first plurality of words;
	determine, based on the parsed utterance, whether the utterance comprises an instruction for the continuous listening device;
	in response to the determination that the utterance does not comprise the instruction for the continuous listening device:
		identify an indication of a media asset in a data structure comprising (1) indications of media assets scheduled for storage in a storage device and (2) recording priorities for the media assets, wherein the recording priority of a respective media asset indicates the importance of storage of the respective media asset; and
		retrieve a plurality of keywords associated with the media asset;
	compare the first plurality of words to the plurality of keywords to determine whether a match exists between the first plurality of words and the plurality of keywords; and
	in response to determining that a match exists:
		
	store, in a user profile, a first indication that the utterance refers to the media asset;
search the user profile for additional indications of utterances referring to the media asset;
based on searching the user profile, retrieve, from the user profile, at least one additional indication of an utterance referring to the media asset;
determine, based on the at least one indication, a measure of a total number of indications by:
extracting, from the at least one indication, a first timestamp;
calculating an amount of time between a first time corresponding to the first timestamp and a second time, wherein the second time is when the utterance was received; and
calculating a frequency at which utterances refer to the media asset based on both the amount of time and a number of timestamps corresponding to times between the first time and the second time; and
update, in the data structure, a recording priority of the media asset based on the measure

63.	(Previously Presented) The system of claim 62, wherein the control circuitry is further configured to determine whether there is the match by determining whether at least one of the first plurality of words matches at least one of the plurality of keywords, and wherein the match indicates that the utterance refers to the media asset.

64.	(Canceled)

65.	(Canceled) 

66.	(Currently Amended) The system of claim [[64]]62, wherein the control circuitry is further configured to update the recording priority of the media asset by:
determining whether the measure meets a threshold measure; and
in response to determining that the measure meets the threshold measure, updating the recording priority.

67.	(Currently Amended) The system of claim 62, wherein the control circuitry is further configured to:
determine that the utterance has a negative context;
store an indication of the utterance in a user profile;
determine, from the user profile, a measure of a total number of indications of utterances referring to the media asset, wherein a first subset of the total number comprises indications associated with a positive context and a second subset of the total number comprises indications associated with the negative context;
determine whether the first subset of indications associated with the positive context is larger than the second subset of indications associated with the negative context;
in response to determining that the first subset is not larger than the second subset, decrease the recording priority; and
in response to determining that the first subset is larger than the second subset, increase the recording priority.

68.	(Previously Presented) The system of claim 67, wherein the control circuitry is further configured to determine that the utterance has the negative context by:
comparing the first plurality of words to a negative word database, wherein the negative word database comprises at least one data structure indicating negative words; and
determining that at least one word of the first plurality of words is contained in the negative word database.

69.	(Currently Amended) The system of claim 67, wherein the control circuitry is further configured to determine that the utterance has the negative context by:
comparing the utterance to a tone database to determine a tone of the utterance, wherein the tone of the utterance is a non-etymological indication of whether the utterance refers to the media asset positively or negatively; and
determining that the tone of the utterance is a negative tone based on comparing the utterance to the tone database.

70.	(Previously Presented) The system of claim 62, wherein the control circuitry is further configured to update the recording priority of the media asset by:
storing an indication of the utterance in a user profile;
determining, from the user profile, a measure of a total number of indications of utterances referring to the media asset;
accessing, from memory, a table associating a plurality of threshold measures with a plurality of priorities, wherein each threshold measure of the plurality of threshold measures is associated with a respective priority;
comparing the measure to the plurality of threshold measures; 

updating the recording priority to the respective priority.

71.	(Previously Presented) The system of claim 62, wherein the control circuitry is further configured to:
compare the utterance to a plurality of audio signatures in an audio signature database to determine which of a plurality of users spoke in the utterance, wherein the audio signature database associates each of the plurality of audio signatures with a respective user of the plurality of users;
in response to the determination that the utterance matches an audio signature of a user from the plurality of users based on the comparing, retrieve the user profile of the user; and
store, in the user profile, a first indication that the utterance of the user refers to the media asset.

72.	(Previously Presented) The system of claim 62 wherein the control circuitry is further configured to control deletion of the media asset and resolve storage conflicts with the media asset based on the recording priority of the media asset.

73.	(Previously Presented) The method of claim 52 further comprising controlling deletion of the media asset and resolving storage conflicts with the media asset based on the recording priority of the media asset.
Allowable Subject Matter
Claims 52, 53, 56-63, and 66-73 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Bansal et al. (US 2011/0004477 A1) and Grost et al. (US 2017/0162191 A1), whether viewed individually or in combination, fails to explicitly teach or reasonably suggest, “…determining, based on the at least one indication, a measure of a total number of indications by: extracting, from the at least one indication, a first timestamp; calculating an amount of time between a first time corresponding to the first timestamp and a second time, wherein the second time is when the 
Claims 53, 56-61, 63, and 66-73 are dependent on one of independent claims 52 and 62, and are therefore allowable at least for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651